      Case 1:20-cv-00778-NONE-JLT Document 10 Filed 07/14/20 Page 1 of 1

1
2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   OLD REPUBLIC GENERAL INSURANCE                    Case No. 1:20-cv-00778-NONE-JLT
     CORPORATION, a Michigan Corporation
12                                                     ORDER CLOSING THE ACTION AS TO
                      Plaintiff,                       EVEREST INDEMNITY INSURANCE
13                                                     COMPANY WITHOUT PREJUDICE
           v.
14                                                     (Doc. 9)
     AMTRUST NORTH AMERICA, et al,
15
                      Defendants.
16

17          The parties have stipulated to the action being dismissed without prejudice as to Everest

18   Insurance Company with the parties to bear their own fees and costs. (Doc. 9) The Federal Rules of

19   Civil Procedure Rule 41 makes such stipulations effective immediately with further order of the

20   Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of

21   Court is DIRECTED to close this action as to this defendant only.

22
     IT IS SO ORDERED.
23

24      Dated:    July 14, 2020                              /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
